ORDER

PER CURIAM.
AND NOW, this 17th day of July, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Whether the Superior Court, in holding that a parent may only be designated a perpetrator of abuse if the child is “in the parent’s care at the time of the injury,” disregarded the Child Protective Services Law (CPSL) 28 Pa.C.S.A. §§ 6301-6386 and departed from established precedent which define “child abuse” to include “acts or omissions” and which permit the dependency court to identify a parent as a perpetrator based on prima facie evidence that the abuse would not have occurred but for the acts or omissions of the parent and clear and convincing evidence that the child was the victim of child abuse?
(2) Whether the Superior Court erred and exceed (sic) its scope and standard of review in vacating the trial court’s finding of abuse against Mother, by disregarding important findings of fact of the trial court, by reweighing the evidence, by making assessments of credibility and by substituting its judgment for that of the trial court, where the trial court found that the child’s multiple injuries were consistent with a pattern of abuse, that Mother provided explanations inconsistent with the injuries, that Mother was responsible for the child’s care and protection, and that Mother failed to act to protect the child from the serious physical injuries he suffered?